Citation Nr: 0420018	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a spinal cord injury (fracture dislocation, 
T6-T7 with spinal cord compression and myelopathy of both 
lower extremities).


REPRESENTATION

Appellant represented by:	Charles Bartel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from April 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

A review of the record discloses that this matter must again 
be remanded to the RO to address a procedural matter.  The 
appellant has not been given the notifications required by 
the Veterans Claims Assistance Act (VCAA), enacted during the 
pendency of the appeal.
  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Finally, VA is to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b).

In consideration of the above, the Board finds that 
additional development is thus required prior to a review of 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, the appellant should be given the opportunity 
to submit additional evidence and argument.  In this regard, 
the VA must ensure that it fulfilled its duty to notify the 
appellant of the evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's 
review.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In view of the foregoing, the Board must remand the case to 
ensure that the appellant is afforded all due process of law 
considerations.  While the Board is mindful of and regrets 
the delay attendant to the remand of this case, it recognizes 
that due process considerations require such action.  In 
accordance with the statutory duty to notify and assist in 
the development of evidence pertinent to this claim, the case 
is remanded to the RO via the Appeals Management Center in 
Washington DC for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  After the VCAA duties are satisfied, the 
RO should re-adjudicate the claim, without 
deference to prior adjudications.  If the 
claim remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case (SSOC) 
describing this re-adjudication.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




